UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 24, 2010 Compuware Corporation (Exact Name of Registrant as Specified in its Charter) Commission File Number: 000-20900 Michigan (State or other jurisdiction of incorporation or organization) 38-2007430 (I.R.S. Employer Identification No.) One Campus Martius, Detroit, Michigan (Address of Principal Executive Offices) 48226-5099 (Zip Code) (Registrant’s telephone number, including area code): (313) 227-7300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. The Annual Meeting of Shareholders was held on August 24, 2010 at the Company’s headquarters. The first matter voted upon at the meeting was the election of directors.Each of the nominees was elected to hold office for one year until the 2011 Annual Meeting of Shareholders or until their successors are elected and qualified.The results of the voting at the meeting are as follows: Total Vote For Each Director Total Vote Withheld From Each Director Broker Non Votes Dennis W. Archer Gurminder S. Bedi William O. Grabe William R. Halling Peter Karmanos, Jr. Faye Alexander Nelson Glenda D. Price Robert C. Paul W. James Prowse G. Scott Romney Ralph J. Szygenda The second matter voted upon was the ratification of the appointment of Deloitte & Touche LLP, the Company’s independent registered public accounting firm, to audit our consolidated financial statements for the fiscal year ending March 31, 2011. Total votes for – 187,726,607, against – 4,522,682 and abstained – 3,264,774. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMPUWARE CORPORATION Date: August 26, 2010 By: /s/ Laura L. Fournier Laura L. Fournier Executive Vice President Chief Financial Officer
